          Case 1:18-cv-12588-NMG Document 1 Filed 12/17/18 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



SHELIA ROBERTS &
REGINALD ROBERTS
          Plaintiffs,                                             Civil Action No.

v.

JOHNSON, SMTIH & ASSOCIATES
          Defendant.




                        COMPLAINT AND DEMAND FOR JURY TRIAL

     NOW COMES the Plaintiffs, SHELIA ROBERTS & REGINALD ROBERTS, by

and through their attorneys, the CONSUMER RIGHTS            LAW FIRM, PLLC, and for their

Complaint against the Defendant, JOHNSON, SMITH             & ASSOCIATES,        and Plaintiffs

states as follows:




                                      L      INTRODACTION

     1.   This is an action for actual and statutory damages brought by Plaintiffs, Shelia

          Roberts &, Reginald Roberts, an individual consumer, against Defendant,

          Johnson, Smith & Associates and their agents for violations of the law, including,

          but not limited to, violations of the Fair Debt Collection Prastices Act, 15 U.S.C.

          $   1692 et seq. (hereinafter "FDCPA"), which prohibits debt collectors from

          engaging in abusive, deceptive, and unfair practices.

                                       II.   JARISDICTION

     2.   Jurisdiction of this court arises under 15 U.S.C. $ 1692k(d) and28 U.S.C. S 1337.
      Case 1:18-cv-12588-NMG Document 1 Filed 12/17/18 Page 2 of 7



3. Because Defendant conducts          business in Massachusetts, personal jwisdiction is

      established.

4.    Supplemental jurisdiction exists pursuant to 28 U.S.C. $ 1367.

5. Declaratory       relief is available pursuant to 28 U.S.C. $$ 2201 and2202.

6. Venue is proper in this district         pursuant to 28 U.S.C. $ l39l(bx1) in that the

      Defendant resides in this District.

                                        III.PARTIES

7. Plaintiff, Shelia Roberts     (hereinafter "Mrs. Roberts"), is an adult individual who

      was at all relevant times residing      in   Charlotte, Mecklenburg County, State of

      North Carolina.

8. Plaintiff, Reginald     Roberts (hereinafter "Mr. Roberts"), is an adult individual who

      was at all relevant times residing      in   Charlotte, Mecklenburg County, State of

      North Carolina.

9. At all relevant times, Plaintiffs were "consumers" as that term is defined by 15
      U.S.C. $ 1692a(3).

10.   Upon information and belief the Defendant, Johnson, Smith             & Associates,
      (hereinafter "Defendanf')     is a business entity engaged in the business of
      collecting debt in this state and in several other states, with its principal place of

      business located at 400 West Cummings Park, Woburn, Middlesex County,

      Commonwealth of Massachusetts.

11. The principal pu{pose of Defendant's business is the collection of debts allegedly

      owed to third parties.
      Case 1:18-cv-12588-NMG Document 1 Filed 12/17/18 Page 3 of 7



12. Defendant regularly collects,    or attempts to collect, debts allegedly owed to third

      parties.

13.   During the course of its efforts to collect debts allegedly owed to third parties,

      Defendant sends to alleged debtors, bills, statements, and/or other correspondence

      via the mail andlor electronic mail and initiates contact with alleged debtors via

      various means of telecommunication, such as telephone and facsimile.

14.   At all relevant times, Defendant acted   as a debt   collector as that term is defined by

      ls U.S.C. $ I6e2a(6).

15.   At all relevant times, Defendant acted through it duly authorized agents,
      employees, officers, members, directors, heirs, successors, assigns, principals,

      trustees, sureties; subrogees, representatives, and insurers.




                              IV FACTAAL ALLEGATIONS
16. The debt that Defendant      is attempting to collect on is an alleged obligation of     a


      consumer to pay money arising out of a transaction in which the money, property,

      insurance or services which are the subject of the transaction are primarily for

      personal, family, or household purposes, whether or not such obligation has been

      reduced to judgment.

17. The alleged debt meets the definition of a    "debt" under 15 U.S.C. $ 1692a(5).

18.   Upon information and belief, at some point the alleged debt was consigned,

      placed or otherwise transferred to Defendant for collection.

19. On    July 10, 2018, at roughly 10:00am, Ms. Roberts received a phone call from

      Defendant.
   Case 1:18-cv-12588-NMG Document 1 Filed 12/17/18 Page 4 of 7



20. During this call Defendant stated to Ms. Roberts that Defendant was going to put

   a   lien on her home.

21. Within one (1) year preceding the date of this Complaint, Plaintiffs received a

   letter from Defendant.

22.This letter was signed "Director of Litigation".

23.The natural consequences of Defendant's statements and actions were to unjustly

   condemn and     viliff Plaintiffs for their non-payment   of the debt she allegedly owed.

24.The natural consequences of Defendant's statements and actions were to produce              an


   unpleasant andlor hostile situation between Defendant and Plaintiffs.

25. Defendant utilized unfair and unconscionable means to collect on an alleeed debt.

   by harassing Plaintiffs by threatening litigation.




                                V CAASES OF ACTION
            WOL./ITIONS OF THE FDCPA- 15 U.S.C.                 S 1692, et seq.

26.Plaintiff repeats and realleges and incorporates by reference to the foregoing

   paragraphs.

27.The foregoing acts and omissions of each Defendant and their agents constitute

   numerous and multiple violations of the FDCPA including but not limited to, each

   and every one of the provisions of the FDCPA, 15 U.S.C. $ 1692 et seq., cited

   above, and below, with respect to the Plaintiffs:

            (a) Defendant violated 51692d of the FDCPA by engaging in conduct the

                 natural consequences    of which is to harass,       oppress,    or abuse any

                 person in connection with the collection of an alleged debt; and




                                            4
  Case 1:18-cv-12588-NMG Document 1 Filed 12/17/18 Page 5 of 7



           (b) Defendant violated $ 1692e of the FDCPA by using a false, deceptive,

               or   misleading representation     or   means   in   connection   with    the

               collection of the alleged debt; and


           (c) Defendant violated $1692e(2)(A)          of the FDCPA by            falsely

              representing the character, amount, or legal status of the alleged debt;

              and


           (d) Defendant violated $1692e@         of the FDCPA by giving the false
              representation or implication that nonpayment of the alleged debt      will

              result in the attachment, or sale of any property any person when such

              action is unlawful and the Defendant or alleeed creditor does not

              intend to take such action: and


          (e) Defendant violated $1692e(5) of the FDCPA by threatening to take

              action that the Defendant does not intend to take andlor the Defendant

              cannot legally take; and


          (f) Defendant violated 51692f of the FDCPA by using unfair                     or

              unconscionable means in connection with the collection of an allesed

              debt.


28. Defendant's acts as described above were done intentionally with the purpose         of
   coercing Plaintiffs to pay the alleged debt.

29. As a result   of the foregoing violations of the FDCPA, Defendant is liable to

   Plaintiffs for declaratory judgment that Defendant's conduct violated the FDCPA,

   actual damages pursuant    to   15 U.S.C.   $ 1692k(a)(1), statutory   damages   in   an
         Case 1:18-cv-12588-NMG Document 1 Filed 12/17/18 Page 6 of 7



         amonnt up to one thousand dollars ($1,000.00) pursuant           to   15 U.S.C. S 1692

         (a)(2)(A), and reasonable costs and attorney fees pursuant to 15 U.S.C. 15            $


         | 692k(a)(3),    from Defendant.




                                      W. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that judgment be entered against

Defendant for the following:

    A. Declaratory       judgment Defendant's conduct violated the FDCPA;

    B.   Statutory damages of $1,000.00 from Defendant pursuant to 15 U.S.C.            $


         r6e2k(a)(2)(A);

    C.   Costs and reasonable attorney fees from each Defendant and for Plaintiffs

         pursuant to 15 U.S.C. $ 1692k(a)(3),

    D. Punitive   damages in such amount as is found appropriate.

    E.   For Such other and further relief   as   the Court may deem just and proper.




                               VII.    DEMAND FOR JURY TRIAL


Please take notice that    Plaintiffs, Shelia Roberts and Reginald Roberts, demands trial by

jury in this action on all issues so triable. US Const. amend 7. Fed.R.Civ.P.     38.



                                                   RESPECTFULLY SUBMITTED,
                                                   Shelia & Reginald Roberts

                                                   By their Attorneys,
                                                   Consumer Rights Law Firm, PLLC
Case 1:18-cv-12588-NMG Document 1 Filed 12/17/18 Page 7 of 7




                               /s/Derek H. DePetrillo
                               Derek H. DePetrillo" BBO: 670303
                               133 Main St,2nd Floor ,




                               North Andover, Massachusetts 0 I 845
                           -   Phone: (978)212-3300
                               Attorneyderekd@consumerlawfi rmcenter.com



                               /sA(evin J. Bucklev. Jr.
                               Kevin J. Buckley, Jr., BBO: 674594
                               133 Main St, 2no Floor
                               North Andover, Massachusetts 01 845
                               Phone: (978)212-3300
                               Attorneykevinb @consumerlawfi rmcenter.com
